Citation Nr: 1207788	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO. 08-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a closed fracture of the left ring finger, status post surgical repair.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to September 1983.  He also had active duty for training (ACDUTRA) from January 1975 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for residuals of a closed fracture of the left ring finger, status post surgical repair, and assigned a noncompensable evaluation effective from February 23, 2007.  The Veteran submitted additional evidence later that month, including private treatment records, and as a result, readjudication of the claim was required because new evidence was received within the appellate period. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that, pursuant to his request, the Veteran was scheduled for a June 2011 videoconference hearing before the Board at the RO in Philadelphia, Pennsylvania; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record. See 38 C.F.R. § 20.704(d), (e).

The Board also notes that the Veteran's representative submitted a written brief presentation in February 2012 in which he requested that a claim for service connection for a scar of the left ring finger, status post surgical repair, be referred to the RO for adjudication.  That matter is not currently before the Board because it has not yet been adjudicated by the RO.  Accordingly, the issue of entitlement to service connection for a scar of the left ring finger, status post surgical repair, is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran did not appear for a March 2011 VA examination or a June 2011 Board hearing.  

2.  The Veteran's service-connected residuals of a closed fracture of the left ring finger, status post surgical repair, are manifested by noncompensable limitation of motion of the left ring finger, but without ankylosis, even with consideration of pain and tenderness of the joints of the left ring finger.

3.  The Veteran's residuals of a closed fracture left ring finger status post surgical repair is productive of pain, has required pain medication and prescription of a splint, is productive of actual industrial impairment, and results in a left hand grip strength of only 50 percent.  Such manifestations are analogous to traumatic arthritis of 2 or more groups of minor joints with noncompensable limitation of motion. 


CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating, but no more, for residuals of a closed fracture left ring finger status post surgical repair have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.405-4.46, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that there is sufficient evidence of record to approximate the criteria for a 10 percent initial rating for residuals of closed fracture left ring finger status post surgical repair.  This determination is made based on the evidence of record, though incomplete, in light of the Veteran's failure to appear for a VA examination in March 2011. See 38 C.F.R. § 3.655 (failure to report for Department of Veterans Affairs examination).

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for residuals of a closed fracture of the left ring finger, status post surgical repair.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his service-connected left ring finger disability. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service treatment records, and a report of a May 2007 VA examination. See 38 U.S.C.A. § 5103A(a)-(d).  The Veteran has not identified any outstanding records that are pertinent to his claim.  

With respect to the May 2007 VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the May 2007 VA examination was sufficient to establish service connection, the report does not adequately address all potential rating criteria.  The Veteran was scheduled for an additional VA examination in March 2011 in connection with his claim; however, he failed to report for that appointment.  Therefore, the Board must decide the claim for a higher initial rating based on the evidence of record. See 38 C.F.R. § 3.655.  

The Board also notes that the Veteran failed to report for a June 2011 hearing.  A VA report of general information indicates that VA attempted to contact the Veteran in May 20111regarding his upcoming scheduled Board hearing, but his phone number had been disconnected.

The Board notes that the RO did mail the correspondence regarding his examination and hearing using his last known address of record.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record." 38 C.F.R. § 3.1(q).  It bears emphasis that VA's duty to assist is not always a "one-way street."  The appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address. See Wood v Derwinski, 1 Vet. App, 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran to the extent possible in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20. 

The Veteran's service-connected left fourth finger disability is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227, which pertains to metacarpal disabilities.   Specifically, Diagnostic Code 5227 provides the rating criteria for unfavorable or favorable ankylosis of the ring or little finger. See 38 C.F.R. § 4.71a, Diagnostic Code 5227.

Favorable or unfavorable ankylosis of the finger or any limitation of motion of the finger is to be rated noncompensable. 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  A compensable rating for a fourth finger disability generally requires amputation. See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand. See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints with either in extension or full flexion or with rotation or angulation of a bone. Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative hypertrophic arthritis or osteoarthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.) if the limitation of range of motion is compensable. 

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups such a condition is rated as 10 percent disabling.  Such a condition is to be rated as 20 percent disabling if there is x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that the 20 percent and 10 percent ratings based on x-ray findings discussed above will not be combined with ratings based on limitation of motion and that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024.

38 C.F.R. § 4.45(f) pertains to pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions. 

38 C.F.R. § 4.10 provides that in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of functional disability due to arthritis, weakened movement, excess fatigability, incoordination, pain on movement, or flare-ups.  These requirements enable the VA to make a more precise evaluation of the level of disability and of any changes in the condition. See DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In determining a rating for a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and, the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration. DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

In this case, the Veteran sustained a fracture of the proximal phalanx of the left ring finger during service in May 1980.  He underwent a surgical open reduction internal fixation of the left fourth finger, and the pins were removed in December 1981.

Private medical records show that the Veteran was seen in May 2006for left hand pain.  His hand was tender on palpation at the fourth finger base, but there was no edema, and he denied any recent injury.  

In July 2006, the Veteran was found to have post-traumatic arthritis of the fourth digit of the left hand.  He had well-healed surgical scars over the dorsum of the "left hand / 4th digit."  

In August 2006, it was noted that the Veteran had worsening left hand pain, despite medications.  On examination, he had a decreased range of motion of the left hand, and his fourth finger had an old injury with a well-healed excision site. The diagnosis was left hand arthralgia. 

In September 2006, the Veteran was seen for chronic left hand pain.  The proximal fourth finger was noted to be tender on palpation.  He had range of motion, but he was unable to completely make a fist.  An x-ray revealed a deformity due to an old fracture. 

In October 2006, the Veteran was seen for post-traumatic arthritis of the fourth finger of the left hand, but he refused Naproxen or Motrin for left hand pain. The treatment plan included providing him with a brace.   The Veteran seen again for left hand pain in November 2006.

The Veteran applied for service connection for left hand disability in February 2007.  

During the May 2007 VA examination, the Veteran indicated that he had sustained a crush fracture of the left hand in service and asserted that he was never able to back to his job as a truck driver after a surgical repair of the fracture because truck driving required full grasp function of both hands and he was left with permanent impaired grasp function of the left hand.  The examiner noted that the Veteran was right-handed, but commented that the inability to make a firm grasp did impair him for any occupation that required a firm grip or making a full fist with the left hand. A physical examination found the Veteran's hand to appear normal, except for a long surgical scar on the dorsum of the fourth finger. (As requested by the Veteran's representative in a February 2012 informal hearing presentation, the issue of entitlement to service connection for a scar is referred to the RO for appropriate action.)   The Veteran could fully extend and flex all fingers, except for the left ring finger, which he could not fully flex at the proximal or distal interphalangeal joints.  He was unable to make a full fist on the left, and he could only actively bring the second, third, and fifth finger tips to within an inch of the proximal palm crease.  The fourth fingertip could only come within two inches of the proximal palm crease.  The diagnosis was impaired left hand function, residual of crush injury to the left hand.  The examiner elaborated that the Veteran's left hand grip was 50 percent of normal. 

In August 2007, the RO granted service connection for residuals of a closed fracture left ring finger status post surgical repair and assigned a noncompensable evaluation effective from February 23, 2007, which was the date of the application for service connection. 

The Veteran clearly has a left fourth finger disability; however, the finger is not ankylosed.  There is full extension and limited flexion.  As a consequence, the maximum schedular rating based on limitation of motion for the fourth finger is a noncompensable rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5230 (any limitation of motion of the ring or little finger is noncompensable); 5227 (favorable or unfavorable ankylosis of the ring or little finger is noncompensable). 

Nevertheless, as the Veteran's service-connected disability has been determined to cause pain, has required pain medication and prescription of a splint, is productive of actual industrial impairment, and results in overall function of the hand insofar as he has a grip of only 50 percent strength, the Board will rate the disability as analogous to traumatic arthritis of 2 or more groups of minor joints with noncompensable limitation of motion.  X-rays have revealed a deformity related to the in-service injury, but the specific x-ray reports are not in the claims file.  In this case, both the proximal and distal interphalangeal joints of the left fourth finger are affected, as discussed by a VA examiner in evaluating the range of motion in May 2007.   As a result, a rating of 10 percent for the disability is warranted. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

In making this determination, the Board is mindful that actually painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimum compensable rating for the joint and that in this case private treatment records reveal that the Veteran has arthritis demonstrated by x-ray and that the joints are actually painful. See 38 C.F.R. § 4.59.  In finding that 2 or more groups of minor joints are affected, or that the disability is at least analogous to one in which 2 or more groups of minor joints are affected, and in therefore assigning a rating of 10 percent rather than a noncompensable rating, Board has afforded reasonable doubt in favor of the Veteran. See 38 C.F.R. § 3.102.

Because the rating based on limitation of motion could be no more than noncompensable, as discussed above, 10 percent is the maximum schedular rating assignable under the rating criteria, unless there is a showing of occasional incapacitating exacerbations, so as to warrant the next higher rating of 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  As there is no finding, contention, or documentation of incapacitating exacerbations, the next higher rating of 20 percent is not warranted for any period during the pendency of the Veteran's appealed claim for a higher initial rating. Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ring finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).   In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, including the codes governing amputations, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his residuals left ring finger disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].   The May 2007 VA examiner merely indicated that the Veteran would have difficulty in any occupation requiring a firm grip or making a full fist with the left hand.  Indeed, the examiner noted that the Veteran was actually right-handed and did not state that there were would be any interference with other types of employment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a closed fracture of the left ring finger under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an initial rating of 10 percent rating, but no more, for residuals of closed fracture left ring finger, status post surgical repair, is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


